DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-18, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giardino et al. (20170055552) in view of Sevcik (20200207603).
Regarding claim 1, Giardino discloses a beverage infusion apparatus comprising: (a) a mixer (207) for mixing a beverage concentrate and water to form a diluted concentrate, wherein the water is provided at a water pressure during operation sufficient to flow through the beverage infusion apparatus; (b) an infusion module (20) for infusing a nitrogen containing gas into the diluted concentrate to form a gas infused beverage (Fig. 12); and (c) a dispensing valve (9) for dispensing the gas infused beverage and constructed to move between an open position and a closed position, wherein: (i) the open position permits dispensing of the gas infused beverage from the beverage infusion apparatus; (ii) the closed position prevents dispensing of the gas infused beverage from the beverage infusion apparatus; and (iii) the dispensing valve is constructed to move between the open position and the closed position by a user of the beverage infusion apparatus (par. 0038).
Giardino DIFFERS in that it does not disclose the infusion module comprises a gas draw venturi device for drawing the nitrogen containing gas into the diluted concentrate as a result of flow of the diluted concentrate through the gas draw venturi device to form the gas infused beverage. However, Giardino teaches that the design of the infuser is exemplary and may vary (par. 0039). Attention is directed to the Sevcik reference, which discloses a variation of an infusion module comprising a gas draw venturi device (59) for drawing nitrogen containing gas into a diluted concentrate as a result of flow of the diluted concentrate through the gas draw venturi device to form the gas infused beverage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Giardino reference in view of the teachings of the Sevcik reference by employing a gas draw venturi device because it is a well-known variation of an infusion module and would have been expected to perform equally well as taught by Sevcik.
Regarding claim 3, the apparatus further comprising: (a) a pump (par. 0051 of Giardino; par. 0055 of Sevcik) for delivering a volume of the beverage concentrate to the mixer in response to the dispensing valve moving from the closed position to the open position.
Regarding claim 4, the apparatus further comprising: (a) a controller (116 of Giardino; 200 of Sevcik) for controlling operation of the pump based on: 2(i) the dispensing valve being moved between the open position and the closed position; and (ii) the water pressure of the water to the mixer.
Regarding claim 5, the controller controls a speed of the pump for increasing or decreasing delivery of the beverage concentrate (par. 0055 of Sevcik).
Regarding claim 9, the apparatus further comprising: (a) a water pressure regulator (206 of Giardino) for regulating the water pressure and flow rate of the water to the mixer.
Regarding claim 10, the apparatus further comprising: (a) a water flow regulator (206 of Giardino) for regulating water flow rate to the mixer.
Regarding claim 11, the diluted concentrate is a non-gas infused beverage (cold brew coffee; Fig. 12 of Giardino; par. 0051 of Giardino).
Regarding claim 12, the infusion module (59 of Sevcik) does not include a diffusion stone (Fig. 4 of Sevcik).
Regarding claim 13, the infusion module comprises a non-gas infused beverage inlet (60 of Sevcik) and a gas infused beverage outlet (64 of Sevcik) forming a straight path between the non-gas infused beverage inlet and the gas infused beverage outlet (Fig. 4 of Sevcik).
Regarding claim 14, the infusion module is constructed to draw the nitrogen containing gas from atmospheric pressure (par. 0047 of Sevcik).
Regarding claim 15, the apparatus further comprising: (a) a throttle valve (220 of Giardino; 55 of Sevcik) for controlling flow of the nitrogen containing gas to the infusion module.
Regarding claim 16, the beverage infusion apparatus is constructed to mix the beverage concentrate and the water at a volume ratio of the beverage concentrate to the water of about 1:1 to about 1:30 (par. 0057 of Giardino).
Regarding claim 17, the volume ratio is about 1:4 to about 1:12 (par. 0057 of Giardino). 
Regarding claim 18, Giardino as modified by Sevcik discloses a method of forming a gas infused beverage comprising: (a) mixing a beverage concentrate and water in a mixer (207 of Giardino) to form a diluted concentrate, wherein the water is provided at a water pressure sufficient to flow through the beverage infusion apparatus, and wherein the beverage concentrate is mixed with the water at a volumetric ratio of the beverage concentrate to the water of about 1:1 to about 1:30 (par. 0057 of Giardino); (b) infusing a nitrogen containing gas (198 of Giardino) into the diluted concentrate to form a gas infused beverage (Fig. 12), wherein the diluted concentrate flows through a gas draw venturi (59 of Sevcik) and draws the nitrogen containing gas into the diluted concentrate to form the gas infused beverage; 4(c) dispensing the gas infused beverage by moving a dispensing valve (9 of Giardino) from a closed position to an open position, wherein: (i) the open position permits dispensing of the gas infused beverage; and (ii) the closed position prevents dispensing of the gas infused beverage.
Regarding claim 21, the method further comprising: (a) a water pressure regulator (206 of Giardino) for regulating the water pressure and flow rate of the water to the mixer.
Regarding claim 22, the diluted concentrate is a non-gas infused beverage (cold brew coffee; Fig. 12 of Giardino; par. 0051 of Giardino).
Regarding claim 24, the nitrogen containing gas comprises at least about 20 % oxygen and at least about 78 % nitrogen (i.e. air; par. 0032 of Sevcik).
Claims 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giardino et al. in view of Sevcik as applied to claim 1 above, and further in view of LeMarbe et al. (5383581).
Regarding claims 2 and 19, the modified Giardino DIFFERS in that it does not disclose the mixer comprises a static mixer. Attention, however, is directed to the LeMarbe reference, which discloses a mixer comprising a static mixer (see abstract). LeMarbe teaches that static mixers are beneficial because they do not require moving parts and are easy to clean (col. 1, lines 47-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Giardino reference in view of the teachings of the LeMarbe reference by employing a static mixer because they do not require moving parts and are easy to clean.
Claims 6-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giardino et al. in view of Sevcik as applied to claim 1 above, and further in view of Boissy et al. (20200223681).
Regarding claims 6 and 20, the modified Giardino DIFFERS in that it does not disclose the mixer comprises a liquid draw venturi device that draws the beverage concentrate into the source water as the source of water flows through the liquid draw venturi device. Attention, however, is directed to the Boissy reference, which discloses a mixer comprising a liquid draw venturi device (41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Giardino reference in view of the teachings of the Boissy reference by employing a liquid draw venturi device for the purpose of enhancing the mixing of the beverage components.
Regarding claim 7, the apparatus further comprises a pump (par. 0051 of Giardino; par. 0055 of Sevcik; par. 0028 of Boissy) for delivering a volume of the beverage concentrate to the liquid draw venturi device in response to the dispensing valve moving from the closed position to the open position.
Regarding claim 8, further comprising: (a) a controller (par. 0045 of Giardino) for controlling operation of the pump based on: (i) the dispensing valve being moved between the open position and the closed position, and (ii) the pressure of the water to the mixer.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giardino et al. in view of Sevcik as applied to claim 1 above, and further in view of Hyde et al. (9955710).
Regarding claim 23, the gas draw venturi comprises a non-gas infused beverage inlet (60 of Sevcik) and an opposite gas infused beverage outlet (64 of Sevcik), a restriction (68 of Sevcik) provided between the non-gas infused beverage inlet and the opposite gas infused beverage outlet, and a gas inlet (62 of Sevcik). 
The modified Giardino DIFFERS in that it does not disclose the gas inlet is located in the restriction. Attention, however, is directed to the Hyde reference, which discloses a gas inlet (140S) located in a restriction (140).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Giardino reference in view of the teachings of the Hyde reference by positioning the gas inlet in the restriction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754